Citation Nr: 1416789	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from May 1967 until May 1969, including a tour of duty in the Republic of Vietnam from October 1967 until October 1968. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the RO in Cleveland, Ohio.  

Jurisdiction of the file now is with the RO in Pittsburgh, Pennsylvania.

The Board previously considered this appeal in March 2011 and remanded the claim for further development.  

The Board again considered the appeal in May 2012 and reopened the claim and remanded the reopened claim for additional development.  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration.

The issue of service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, another remand is necessary in this case.  

As an initial matter, the August 2011 VA examination refers to VA treatment records dated from February 1993 until July 1993.  These records are not currently associated with the claims file and should be obtained.  While on remand, updated VA treatment records should also be obtained.

The August 2011 VA examination concluded the major depressive disorder was unrelated to service, but failed to provide a rationale for that opinion.  

Additionally, the record reflects the Veteran has received other psychiatric diagnoses including dysthymic disorder, generalized anxiety disorder and bipolar disorder.  An opinion as to the relationship between those disabilities and service should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment rendered for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should secure copies of the VA records from February 1993 until July 1993 referenced in the August 2011 VA examination and associate them with the record.

The RO should also request updated records from the VAMC since September 2011 and associate them with the claims file.

If any requested records are not available, that fact should be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After the above requested development has been completed and any additional records are associated with the claims file, the AOJ should take all indicated action to solicit an addendum opinion from the August 2011 VA examiner, if available.  If the examiner who conducted the March 2013 examination is no longer available, another examiner should be consulted. If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.  The examiner is requested to provide an opinion as to the following:

whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disability, including but not limited to major depressive disorder, anxiety disorder, dysthymic disorder and bipolar disorder, had its clinical onset during the Veteran's period of active service.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



